department of the treasury internal_revenue_service washington d c tax exempt and government entities apr uniform issue list tep rr uk legend taxpayer a taxpayer b individual c amount d amount e amount f company w company x company y plan x date date date date date date date date date date date date date date month court t case u dear this is in response to the letter dated received by the internal_revenue_service on as supplemented by correspondence and on in which your authorized representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code ’ this ruling_request is based upon taxpayer a’s representation that his failure to accomplish a rollover within the 60-day period prescribed by code sec_402 was due to errors outside his control and to miscommunication between taxpayer and companies w and x regarding the termination of plan x and the distribution options taxpayer a had with respect to the benefits due him thereunder taxpayer a also represents that amount f has been rolled over into an ira set up and maintained in his name and has not been used for any other purpose the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is married to taxpayer b taxpayer a has not attained age taxpayer a is an employee of company w and had participated in its retirement_plan plan x until plan x’s termination which was scheduled to be effective on or about date plan x was qualified within the meaning of sec_401 of the code at all times relevant to it is represented that this ruling_request as a result of the above-referenced scheduled termination of plan x taxpayer a was due a distribution of his plan x account balance which approximated amount f on or about date company w sent correspondence to taxpayer a relating to his plan x account balance the date letter indicated that plan x was terminated effective date and that affected plan x participants had until date to request distributions and rollovers the date letter also referred to mandatory federal withholding of of the amount distributed if taxpayer a were to receive his plan x directly but it did not advise taxpayer a that he could roll over the full amount of his plan x distribution including the withheld if he had the requisite funds with which to accomplish the rollover it has been represented that taxpayer a did not receive the date letter until a date in calendar_year which date was after the date he received the first check dated date referenced below in early month taxpayer a received additional correspondence dated date from company x the plan x custodian relating to his plan x account balance the date letter in part indicated that plan x was terminated effective on date and outlined taxpayer a’s options with respect to the plan x distribution he was to receive in the amount of amount f on or about date taxpayer a received more correspondence from company x retracting the date letter and referring taxpayer a to the date letter on or about date plan x was in fact terminated and shortly thereafter on a date in either later december or early january taxpayer a received a check dated date in the amount of amount d which was amount f less amount e the mandatory federal tax withholding date the date of the check was after date the date referenced in the date correspondence by which taxpayer a had either to elect to receive a distribution or to directly roll over his plan x account balance taxpayer a subsequently advised company x that the instructions which he had received regarding his plan x distribution were unclear and that he would not cash the date plan x distribution check that he had received in this regard documentation submitted with this ruling_request indicates that on the advice of individual c a certified_public_accountant on or about date taxpayer a sent two letters to company x the first letter indicated that taxpayer a was returning the date check and requested that company x directly transfer amount f to an account with company y the second letter made a second request for company x to transfer amount f to an account with company y and also asked company x to rescind the form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which it has issued taxpayer a on or about date company x returned the date check to taxpayer a on or about date at the behest of individual c taxpayer a sent two letters to company w in one letter taxpayer a asked company w to direct company x to directly transfer amount f to an account with company y and also asked company w to direct company x to rescind taxpayer a’s form 1099-r in the second letter taxpayer a again asked company w to direct company x to directly transfer amount f to an account with company y in a letter dated date company w denied both of taxpayer a’s requests on or about date company x issued a second plan x distribution check in the amount of amount d to taxpayer a on or about date which was within days of date taxpayer a rolled over amount d into an individual_retirement_account ira set up and maintained in his name with company y the next day date which was also within days of date taxpayer a rolled over amount e into the same company y ira during calendar_year taxpayer a received a notice of proposed changes to his calendar_year federal form_1040 relating to his non-reporting amount e to the internal_revenue_service the issue of his receipt of amount e during calendar_year is currently before court t docketed as case u neither the above-referenced notice of underreporting of income nor case u reference taxpayer a’s receipt of amount d documentation included with this ruling_request includes an information_return transcript with respect to taxpayer a’s tax_year which indicates that taxpayer a received a qualified_plan distribution in the amount of amount f during calendar_year with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a supports his assertion that his failure to accomplish a rollover within the 60-day period prescribed by code sec_402 was due to errors outside his control and to miscommunication between taxpayer and companies w and x regarding the termination of plan x and the distribution options taxpayer a had with respect to the benefits due him thereunder thus based on the above the service hereby waives the 60-day rollover period found in code sec_402 with respect to the distribution of amount f from plan x as a taxpayer a’s rolling over amount d on date and his rolling over amount e on date result into ira y are deemed to constitute valid rollovers under code sec_402 as long as there was compliance with the conditions of code sec_402 excluding the 60-day requirement no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative if you wish to inquire about this ruling please contact u d - at not a toll-free number please address all correspondence to se t ep ra t3 sincerely yours v7 frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
